Citation Nr: 9914207	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-01 108	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from March 8, 1954, to 
September7, 1957, and from September 16, 1957, to March 31, 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied a claim for an increased rating for diabetes 
mellitus.  

The Board observes that, as early as June 1993, the veteran 
reported that she was seeking treatment about every two 
months for her diabetes at the Albany VA medical center (MC) 
outpatient clinic.  Thereafter, in her July 1996 claim for an 
increased rating, she notified the RO that her treatment 
records were at the Albany VAMC.  The RO took action in 
August 1996 to obtain her records.  

A review of the VAMC records dated through July 1996 reveals 
that the veteran's diabetes mellitus was treated with insulin 
injections and was initially described as being 
"controlled," being "well controlled," or being under 
"fairly good control."  See treatment records dated in 
February 1995, March 1995, and January 1996.  Subsequently, a 
May 1996 treatment record indicates that her insulin dosage 
was increased and control of her diabetes mellitus had 
declined to only "fair to poor."  At an August 1996 VA 
examination, it was opined that the veteran had diabetes 
mellitus without evident complications, was insulin 
dependent, and had "fair control" of her diabetes.  

In November 1996 the veteran, after being notified by the RO 
that her claim for an increased rating had been denied, filed 
a notice of disagreement with the RO which included the 
statement that "[a]ll of [her] medical records are at Albany 
VAMC . . . Therefore, I disagree with your decision."  She 
also contended that she was on an even higher dose of insulin 
and had begun to experience vision problems.  

Given the veteran's assertions of a progressive worsening, 
which assertion is supported by the chronologically prepared 
treatment records cited above, and because of the recent 
allegation of worsening to the point that visual acuity had 
been adversely affected, the Board finds that further 
evidentiary development is required.  This is especially so 
in light of the appellant's report of worsening symptoms 
following the most recent VA examination.

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should take action to obtain copies of 
all treatment records from the VAMC in 
Albany since July 1996.  38 C.F.R. 
§ 3.159 (1998).

2.  The veteran should be scheduled for 
another VA examination that takes into 
account all manifestations of diabetes, 
especially any affecting ocular function.  
All findings necessary to apply the 
applicable rating criteria should be 
made.  If vision has been affected by 
diabetes, findings necessary to rate any 
such impairment should also be set forth 
in detail.  

3.  The RO should take adjudicative 
action on the claim for an increased 
rating.  If the benefit sought is denied, 
a supplemental statement of the case 
should be issued. 

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


